DETAILED CORRESPONDENCE

This action is in response to the filing of the Remarks on 09/13/2021. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
Claims 1 - 20 are patentable, as none of the prior art on the record, teach either in combination or by itself all the limitations of the independent claims, as explained by the Applicant (see below).
 
REASONS FOR ALLOWANCE
The following is the examiner's statement of reasons for allowance:
	 On 09/13/2021 the Applicant places on record:
	The specification provides an example of a harvesting machine utilizing automatic steering to navigate a “targeted path (e.g. crop row)” (para. 28).
Paragraph 29 of the specification teaches that:
For example, the vehicle may be guided along a first path by the automatic steering system. Upon reaching the end of the first path, the operator can manually begin to turn the vehicle around so as to begin to position the vehicle for navigation along a second path. The operator selects a second path and then re-activates the automatic steering to allow the system to automatically assist in navigating the vehicle onto and along the second path. Once the automatic steering is activated, 

One of ordinary skill would recognize that these crop row paths are non- intersecting paths, and that the automatic steering system described is used to navigate along these non-intersecting crop rows [see pages 6 and 7 of Applicants Response].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is 313-446-4856. The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/RENEE LAROSE/ 
Examiner, Art Unit 3664
	
	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664